Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
December 18, 2009, is made by and among SUPERIOR WELL SERVICES, INC., a Delaware
corporation (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined),
LENDERS (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION and ROYAL BANK OF
CANADA, each in its capacity as Co-Documentation Agent and CITIZENS BANK OF
PENNSYLVANIA, in its capacity as Administrative Agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”).
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of September 30, 2008, (the “Credit Agreement”), pursuant to which the
Lenders provided a $250,000,000 revolving credit facility to the Borrower, which
amount has been reduced pursuant to that certain First Amendment to Credit
Agreement to $125,000,000;
     WHEREAS, the Borrower desires to amend the Credit Agreement to modify
certain covenants, reduce the commitment amount pursuant to Section 2.10 of the
Credit Agreement, modify the borrowing base requirements and make certain other
changes as set forth in detail below; and
     WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) Title Page and Introductory Paragraph. The reference to “$175,000,000,
which amount shall be reduced to $125,000,000 on January 1, 2010.” contained on
the title page to the Credit Agreement and in the second introductory paragraph
of the Credit Agreement (which paragraph is immediately prior to Article 1 of
the Credit Agreement) shall be amended and replaced with “$100,000,000, which
amount may be further reduced to $50,000,000.”
     (b) Section 1.1 (Certain Definitions).
          (i) The following definition contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be amended and restated in its
entirety:
     “Borrowing Base shall mean at any time the sum of (i) eighty percent (80%)
of Qualified Accounts (“Accounts Portion”), plus (ii) for the period from the
First

 



--------------------------------------------------------------------------------



 



Amendment Effective Date to and including December 31, 2009, an amount equal to
thirty percent (30%) of the net book value of the Loan Parties’ property, plant
and equipment and thereafter, an amount equal to twenty percent (20%) of the net
book value of the Loan Parties’ property, plant and equipment (such net book
value of such property plant and equipment shall be determined by the
Administrative Agent in its reasonable discretion and upon the reasonable
reliance on the most recent equipment valuation); provided however, at such time
as the Revolving Credit Commitments are less than or equal to $50,000,000,
subsection (ii) of the definition of Borrowing Base shall be deleted and the
Borrowing Base shall consist solely of eighty percent (80%) of Qualified
Accounts. Notwithstanding anything to the contrary herein, the Required Lenders
may, in their reasonable business discretion, at any time hereafter, with five
(5) days prior written notice to the Borrower, decrease the advance percentage
for Qualified Accounts or net book values of the property, plants and equipment,
or increase the level of any reserves or ineligibles, or define or maintain such
other reserves or ineligibles, as the Required Lenders may deem necessary or
appropriate. Any such change shall become effective immediately upon written
notice from the Administrative Agent to the Borrower for the purpose of
calculating the Borrowing Base hereunder.”
          (ii) The following definitions contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be deleted:
          “Inventory”
          “Qualified Inventory”
          (iii) Section 1.1 [Certain Definitions] of the Credit Agreement is
hereby amended to insert therein, in alphabetical order, the following new
definitions:
     “Commitment Reduction Events shall mean the Initial SWSI Sale Reduction
Event, the Subsequent SWSI Sale Reduction Event and the Income Tax Refund
Reduction Event.”
     “Income Tax Refund Reduction Event shall mean the receipt of the Borrower
of a federal income tax refund of $20,000,000 or more subsequent to the filing
of the Borrower’s 2009 federal income tax return.”
     “Initial SWSI Sale Reduction Event shall mean the sale of either (i) a
portion of the assets of SWSI Fluids, LLC, (ii) all or substantially all of the
assets of SWSI Fluids, LLC or (iii) SWSI Fluids, LLC, each as permitted by under
this Agreement.”
     “Second Amendment shall mean that certain Second Amendment to Credit
Agreement, dated as of December 18, 2009, among the Borrower, the Guarantors,
the Lenders and the Administrative Agent.”
     “Second Amendment Effective Date shall mean the effective date of the
Second Amendment, which date is December 18, 2009.”

2



--------------------------------------------------------------------------------



 



     “Subsequent SWSI Sale Reduction Event shall mean in the event that only a
portion of the assets of SWSI Fluids, LLC is sold pursuant to an Initial SWSI
Reduction Event, a subsequent sale of any additional assets of SWSI Fluids, LLC
as permitted by under this Agreement.”
     (c) Article 2 [Revolving Credit and Swing Loan Facilities] of the Credit
Agreement is hereby amended as follows:
          (i) Section 2.1(b) [Swing Loan Commitment] of the Credit Agreement is
hereby amended and restated as follows:
     “(b) Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Citizens Bank may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $15,000,000, which amount shall be
further reduced to $10,000,000 at such time as the Revolving Credit Commitments
are less than or equal to $50,000,000 (the “Swing Loan Commitment”), provided
that the aggregate principal amount of Citizens Bank’s Swing Loans and the
Revolving Credit Loans of all the Lenders at any one time outstanding shall not
exceed the lesser of (1) the Revolving Credit Commitments of all the Lenders or
(2) the Borrowing Base. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2(c)(i).”
          (ii) Section 2.10(b) [Mandatory Reduction] is hereby amended and
restated as follows:
     “(b) Mandatory Reduction. Effective as of the Second Amendment Effective
Date, the Revolving Credit Commitments shall be reduced to $100,000,000 and each
Lender’s Revolving Credit Commitment shall be reduced ratably in proportion to
such Lender’s Ratable Share and such reduction shall be accompanied by any
necessary prepayment of the Notes, together with accrued Commitment Fees, and
the full amount of interest accrued on the principal sum to be prepaid, if any
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced. Effective as of , the date of the Income Tax Refund Reduction Event,
the Revolving Credit Commitments shall be further reduced by an amount equal to
$25,000,000 and each Lender’s Revolving Credit Commitment shall be reduced
ratably in proportion to such Lender’s Ratable Share and such reduction shall be
accompanied by any necessary prepayment of the Notes, together with accrued
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid, if any (and all amounts referred to in Section 5.10 [Indemnity]
hereof) to the extent necessary to cause the aggregate Revolving Facility Usage
after giving effect to such prepayments to be equal to or less than the
Revolving Credit Commitments as so reduced. Effective as of the date of the
Initial SWSI Sale Reduction Event, the

3



--------------------------------------------------------------------------------



 



Revolving Credit Commitments shall be further reduced by an amount equal to (i)
$25,000,000 if such Initial SWSI Sale Reduction Event involves the sale of SWSI
Fluids, LLC or all or substantially all of the assets of SWSI Fluids, LLC or
(ii) an amount equal to the greater of $12,500,000 or the net book value of all
assets then being sold if such Initial SWSI Sale Reduction Event involves the
sale of a portion of the assets of SWSI Fluids, LLC, and each Lender’s Revolving
Credit Commitment shall be reduced ratably in proportion to such Lender’s
Ratable Share and such reduction shall be accompanied by any necessary
prepayment of the Notes, together with accrued Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid, if any (and all
amounts referred to in Section 5.10 [Indemnity] hereof) to the extent necessary
to cause the aggregate Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced. In the event that the Initial SWSI Sale Reduction Event involved a sale
of only a portion of the assets of SWSI Fluids, LLC, upon the occurrence of the
Subsequent SWSI Sale Reduction Event, the Revolving Credit Commitments shall be
further reduced by an amount equal to the difference between $25,000,000 and the
amount of the Revolving Credit Commitment reduction under the Initial SWSI Sale
Reduction Event so that the aggregate amount of the Revolving Credit Commitment
reductions under the Initial SWSI Sale Reduction Event and the Subsequent SWSI
Sale Reduction Event equals $25,000,000, and each Lender’s Revolving Credit
Commitment shall be reduced ratably in proportion to such Lender’s Ratable Share
and such reduction shall be accompanied by any necessary prepayment of the
Notes, together with accrued Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid, if any (and all amounts referred to
in Section 5.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the Revolving Credit Commitments as so reduced. Commitment
Fees shall be accrued from and based upon the reduced Revolving Credit
Commitments from each of the Second Amendment Effective Date, the date of the
Income Tax Refund Reduction Event, the Initial SWSI Sale Reduction Event and the
Subsequent SWSI Sale Reduction Event, as appropriate.”
     (d) Section 8.2(q) [Minimum Quarterly EBITDA] of the Credit Agreement is
hereby amended and restated as follows::
     “(q) Minimum Quarterly EBITDA. The Loan Parties shall not permit
Consolidated EBITDA, calculated as of the end of each fiscal quarter for the
fiscal quarter then ended, to be less than the amount set forth below:

          Period Ending   Minimum EBITDA
 
       
December 31, 2009
  $ -2,500,000  
March 31, 2010
  $ 0  
June 30, 2010
  $ 0  

4



--------------------------------------------------------------------------------



 



          Period Ending   Minimum EBITDA  
September 30, 2010
  $ 0  
December 31, 2010
  $ 10,000,000”  

     (e) The List of Schedules and Exhibits to the Credit Agreement shall be
amended as follows:
     (i) Commitments of Lender and Addresses for Notices. Pursuant to
Section 2.10 of the Credit Agreement, Part 1 of Schedule 1.1 (B) — Commitments
of Lenders and Addresses for Notices of the Credit Agreement is hereby amended
and restated in its entirety as set forth on the schedule titled as Schedule 1.1
(B) — Commitments of Lenders and Addresses for Notices attached hereto.
     (ii) Quarterly Compliance Certificate. Exhibit 8.3(c) — Quarterly
Compliance Certificate of the Credit Agreement is hereby amended and restated in
its entirety as set forth on the schedule titled as Exhibit 8.3(c) — Quarterly
Compliance Certificate attached hereto.
     (iii) Borrowing Base Certificate. Exhibit 8.3(e) — Borrowing Base
Certificate of the Credit Agreement is hereby amended and restated in its
entirety as set forth on the schedule titled as Exhibit 8.3(e) — Borrowing Base
Certificate attached hereto.
     (iv) Qualified Inventory. Schedule 1.1(Q)(2) — Qualified Inventory is
hereby deleted.
     3. Conditions of Effectiveness of Amendments and Consent.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Execution and Delivery of Amendment. The Borrower, the other Loan
Parties, the Required Lenders, and the Administrative Agent shall have received
approval to execute and shall have executed this Amendment, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Required
Lenders and the Administrative Agent.
     (b) Payment of Fees. The Borrower has paid, or caused to be paid, all fees,
costs and expenses payable to the Administrative Agent or for which the
Administrative Agent is entitled to be reimbursed, including but not limited to
(i) the reasonable fees and expenses of the Administrative Agent’s legal counsel
and (ii) a closing fee payable to each Lender that executes this Amendment on or
before the Second Amendment Effective Date equal to ten (10) basis points of
such Lender’s Revolving Credit Commitment as in effect immediately after the
Second Amendment Effective Date reflecting the initially reduced commitments.

5



--------------------------------------------------------------------------------



 



     (c) No Actions or Proceedings.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Amendment, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Amendment or any of the other Loan Documents.
     (d) Consents.
     All material consents required to effectuate the transactions contemplated
by this Amendment and the other Loan Documents shall have been obtained.
     (e) Confirmation of Guaranty.
     Each of the Guarantors confirms that they have read and understand the
Amendment. In order to induce the Lenders, the Administrative Agent to enter
into the Amendment, each of the Guarantors: (i) consents to the Amendment and
the transactions contemplated thereby; (ii) ratifies and confirms each of the
Loan Documents to which it is a party; (iii) ratifies, agrees and confirms that
it has been a Guarantor and a Loan Party at all times since it became a
Guarantor and a Loan Party and from and after the date hereof, each Guarantor
shall continue to be a Guarantor and a Loan Party in accordance with the terms
of the Loan Documents, as the same may be amended in connection with the
Amendment and the transactions contemplated thereby; and (iv) hereby ratifies
and confirms its obligations under each of the Loan Documents (including all
exhibits and schedules thereto), as the same may be amended in connection with
the Amendment and the transactions contemplated thereby, by signing below as
indicated and hereby acknowledges and agrees that nothing contained in any of
such Loan Documents is intended to create, nor shall it constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the indebtedness, loans, liabilities, expenses,
guaranty or obligations of any of the Loan Parties under the Credit Agreement or
any other such Loan Document.
     (f) Legal Details.
     All legal details and proceedings in connection with the transactions
contemplated by this Amendment and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

6



--------------------------------------------------------------------------------



 



     4. Representations and Warranties; No Event of Default. The representations
and warranties set forth in the Credit Agreement, the other Loan Documents and
this Amendment shall be true and correct on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Event of Default shall exist and be continuing under the Credit Agreement or
under any other material contract, as of the date hereof.
     5. Authority.
          As a material inducement to the Administrative Agent and the Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
the Administrative Agent and the Lenders that:
          (i) such Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction under which each is organized and
the organizational documents have not changed since the First Amendment
Effective Date;
          (ii) such Loan Party has all the power and authority to execute,
deliver and perform this Amendment;
          (iii) the consummation of the transactions herein contemplated and the
performance or observance of such Loan Party’s obligations under the Loan
Documents, this Amendment and the transactions required or contemplated herein
to which such Loan Party is a party:
     (A) have been duly authorized by all necessary action on the part of such
Loan Party;
     (B) will not conflict with or result in a breach of or default under any
injunction, or decree of any court or governmental instrumentality, or any
forbearance agreement or instrument to which of such Loan Party is now a party
or is subject; and
     (C) will not result in the creation or imposition of any Lien of any nature
whatsoever upon any of the property or assets of the Loan Parties pursuant to
the terms of any such forbearance agreement or instrument.
     6. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect after the date hereof.

7



--------------------------------------------------------------------------------



 



     7. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the State
of New York and for all purposes shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.
     8. Consent of the Required Lenders.
     By executing this Amendment each of the Required Lenders hereby consents
(i) to the sale of SWSI Fluids, LLC and/or the sale of all or substantially all
of the assets of SWSI Fluids, LLC and (ii) to the release of the liens against
such assets and, if the Borrower desires to dissolve SWSI Fluids, LLC after the
sale of such entity, the release of such entity as a Guarantor under the Credit
Agreement, the release of any and all liens against such entity and the
dissolution of such entity.
     9. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction or written waiver of all
conditions set forth in Section 3 hereof and (ii) receipt by the Administrative
Agent of duly executed original counterparts of this Amendment from the Borrower
and all Lenders, and from and after such date this Amendment shall be binding
upon the Borrower, each Lender and the Administrative Agent, and their
respective successors and assigns permitted by the Credit Agreement. The
Borrower by executing this Amendment, hereby certifies that this Amendment has
been duly executed and that as of the date hereof no Event of Default or
Potential Default exists under the Credit Agreement or the other Loan Documents.
     10. No Novation.
          This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the Loan
Parties under the Credit Agreement or any other Loan Document.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3
OF THE SECOND AMENDMENT TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

            BORROWER:
SUPERIOR WELL SERVICES, INC.
      By:   /s/ Thomas W. Stoelk        Name:   Thomas W. Stoelk        Title:  
Chief Financial Officer        GUARANTORS:
SUPERIOR GP, L.L.C.
      By:   Superior Well Services, Inc., its sole member         By:   /s/
Thomas W. Stoelk        Name:   Thomas W. Stoelk        Title:   Chief Financial
Officer        SUPERIOR WELL SERVICES, LTD.
      By:   Superior GP, L.L.C., its general partner       By:   Superior Well
Services, Inc., its sole member         By:   /s/ Thomas W. Stoelk       
Name:   Thomas W. Stoelk        Title:   Chief Financial Officer        SWSI
FLUIDS, LLC
      By:   Superior Well Services, Inc., its sole member         By:   /s/
Thomas W. Stoelk        Name:   Thomas W. Stoelk        Title:   Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3
OF THE SECOND AMENDMENT TO CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA,
individually and as Administrative Agent
      By:   /s/ Joseph F. King        Name:   Joseph F. King        Title:  
Senior Vice President        KEYBANK NATIONAL ASSOCIATION, individually and as
Co-Documentation Agent
      By:   /s/ Todd Coker        Name:   Todd Coker        Title:   Assistant
Vice President        ROYAL BANK OF CANADA, individually and as Co-Documentation
Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:   /s/ Christian Barrow        Name:   Christian Barrow        Title:  
SVP   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 3
OF THE SECOND AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Brett R. Schweikle        Name:   Brett R. Schweikle       
Title:   Vice President         FIRST COMMONWEALTH BANK
      By:   /s/ Anthony M. Cardone        Name:   Anthony M. Cardone       
Title:   Vice President        S&T BANK
      By:   /s/ Gregory R. Mayer        Name:   Gregory R. Mayer        Title:  
Vice President        FIRST NATIONAL BANK OF PENNSYLVANIA
      By:   /s/ John L. Hayes        Name:   John L. Hayes        Title:  
Senior Vice President        TRISTATE CAPITAL BANK
      By:   /s/ James P. Nickel        Name:   James P. Nickel        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

                          Amount of                 Commitment for   Amount of  
          Revolving Credit   Commitment             Loans as of the   after
giving effect             Second   to all of the             Amendment  
Commitment     Lender   Effective Date   Reduction Events   Ratable Share
Name:
  Citizens Bank of Pennsylvania   $  26,000,000   $13,000,000   26.000000000%
Address:
  525 William Penn Place            
 
  Pittsburgh, Pennsylvania 15219-7112            
Attention:
  Joseph King, Senior Vice President            
Telephone:
  (412) 867-2413            
Telecopy:
  (412) 552-6309            
 
               
Name:
  KeyBank National Association   $  16,000,000   $  8,000,000   16.000000000%
Address:
  127 Public Square            
 
  Cleveland, Ohio 44114            
Attention:
  Todd Coker, Assistant Vice President            
Telephone:
  (214) 414-2618            
Telecopy:
  (214) 414-2621            
 
               
Name:
  Royal Bank of Canada   $  16,000,000   $  8,000,000   16.000000000%
Address:
  3900 Williams Tower            
 
  2800 Post Oak Boulevard            
 
  Houston, Texas 77056            
Attention:
  Jay Sartain, Authorized Signatory            
Telephone:
  (713) 403-5688            
Telecopy:
  (713) 403-5624            

 



--------------------------------------------------------------------------------



 



                          Amount of                 Commitment for   Amount of  
          Revolving Credit   Commitment             Loans as of the   after
giving effect             Second   to all of the             Amendment  
Commitment     Lender   Effective Date   Reduction Events   Ratable Share
 
               
Name:
  Bank of America, N.A.   $  10,000,000   $  5,000,000   10.000000000%
Address:
  4 Penn Center — Suite 1100            
 
  1600 John F. Kennedy Boulevard            
 
  Philadelphia, Pennsylvania 19103            
Attention:
  Christian Barrow, Vice President            
Telephone:
  (267) 675-0109            
Telecopy:
  (212) 548-8911            
 
               
and
               
 
               
Name:
  Bank of America, N.A.            
Address:
  2001 Clayton Road — 2nd Floor            
 
  Concord, California 94520            
Attention:
  Petra Rubio            
Telephone:
  (925) 675-8062            
Telecopy:
  (888) 969-9237            
 
               
Name:
  PNC Bank, National Association   $  10,000,000   $  5,000,000   10.000000000%
Address:
  One PNC Plaza            
 
  249 Fifth Avenue            
 
  Pittsburgh, Pennsylvania 15222            
Attention:
  Brett Schweikle, Vice President            
Telephone:
  (412) 762-2604            
Telecopy:
  (412) 762-4718            
 
               
Name:
  First Commonwealth Bank   $   8,000,000   $  4,000,000   8.000000000%
Address:
  437 Grant Street            
 
  Pittsburgh, Pennsylvania 15219            
Attention:
  Anthony Cardone, Vice President            
Telephone:
  (412) 690-2205            
Telecopy:
  (412) 690-2222            
 
               
Name:
  S&T Bank   $   6,000,000   $  3,000,000   6.000000000%
Address:
  800 Philadelphia Street            
 
  Indiana, Pennsylvania 15701            
Attention:
  Greg Boyer, Vice President            
Telephone:
  (724) 465-1445            
Telecopy:
  (724) 465-3400            
 
               
Name:
  First National Bank of Pennsylvania   $   4,000,000   $  2,000,000  
4.000000000%
Address:
  100 Federal Street — 3rd Floor            
 
  Pittsburgh, Pennsylvania 15212            
Attention:
  John Hayes, Senior Vice President            
Telephone:
  (412) 359-2617            
Telecopy:
  (412) 231-3584            
 
               

 



--------------------------------------------------------------------------------



 



                            Amount of                   Commitment for   Amount
of               Revolving Credit   Commitment               Loans as of the  
after giving effect               Second   to all of the               Amendment
  Commitment       Lender   Effective Date   Reduction Events   Ratable Share  
Name:
  TriState Capital Bank   $   4,000,000   $  2,000,000   4.000000000 %
Address:
  One Oxford Centre, Suite 2700              
 
  Pittsburgh, Pennsylvania 15219              
Attention:
  James Nickel, Senior Vice President              
Telephone:
  (412) 304-0321              
Telecopy:
  (412) 304-0391              
 
                 
Total
      $100,000,000   $50,000,000   100 %

 